Citation Nr: 0630902	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 23, 1998, 
for the grant of special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In January 
2004, the Board remanded this matter for additional 
evidentiary development.  



FINDING OF FACT

The most probative and competent medical evidence of record 
establishes that the veteran definitely required the aid and 
attendance regarding basic activities of daily living since 
1998, and not before, and it is not factually ascertainable 
that the veteran had an inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which required care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment, prior to March 23, 1998.     



CONCLUSION OF LAW

An effective date earlier than March 23, 1998, for the grant 
of SMC under the provisions of 38 U.S.C.A. § 1114(r)(1), is 
not warranted.  38 U.S.C.A. § 1114(r)(1) (2002); 38 C.F.R. 
§§ 3.400(0)(2), 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February and June 2004 letters.   

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered herein:  Particularly, the June 2004 letter 
provided the regulations concerning special aid and 
attendance under 38 U.S.C.A. § 1114(r), as well as the basic 
criteria that were necessary for entitlement.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In terms of 
notification regarding a downstream element, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it was 
apparent from the Board's January 2004 remand that an earlier 
effective date was dependent upon a finding concerning when 
it was factually ascertainable that the veteran required aid 
and attendance and developed loss of anal and bladder 
sphincter control.  Also, a January 2005 letter provided 
specific legal requirements for an earlier effective date 
based upon a claim for an increased rating.  Thus, the 
veteran received notification the evidence needed to justify 
a grant of the benefit sought.    

Further, because this appeal stemmed from an initial grant of 
service connection, and the subsequent assignment of 
disability evaluations, which arose pre-VCAA, the veteran 
received following the rating decision on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (2006), which supports the 
proposition that a timing error can be cured when VA employs 
proper subsequent process.  Also, the RO issued a August 2005 
supplemental statement of the case after the preceding 
notices.  

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the June 2004 letter, which asked the veteran 
"please provide us with any additional evidence or 
information " that he may have had pertaining to his claim.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent a July 2004 VA examination, 
which as described below is sufficient for a decision on the 
claim.  Also, the RO had asked the veteran to provide and 
identify treatment records prior to March 1998 concerning his 
service-connected disability and bowel and/or bladder 
disorders.  It appears that the RO requested records from The 
Methodist Hospital from 1984 to 1998, some of which are 
specifically mentioned below.  Notably, the veteran has not 
identified any other outstanding evidence since issuance of 
the August 2005 supplemental statement of the case.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Legal standards

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service-connected 
disability, then, in addition to other possible special 
monthly compensation, the veteran shall be paid a monthly aid 
and attendance allowance.  38 U.S.C.A. § 1114(r)(1).

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further 
definitions concerning when aid and attendance benefits are 
to be granted.  The following are criteria utilized in 
determining the need for regular aid and attendance: 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date of an increased evaluation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date, otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

Analysis

Prior to adjudicating the pending appeal, a review of the 
procedural history is necessary.  In May 1999, the Board 
granted service connection for residuals of hydrocephalus 
with multiple small nerve infarctions with weakness of both 
upper extremities and loss of use of both lower extremities.  
Thereafter, a December 1999 rating decision effectuated the 
latter grant, and assigned a 100 disability rating effective 
from September 1984 (the date of the initial claim of service 
connection).  Also, the RO granted entitlement to SMC under 
38 U.S.C.A. § 1114(r)(1) on account of entitlement under 
38 U.S.C.A. § 1114(o) and being in need of regular aid and 
attendance, effective March 23, 1998 (the date of claim).  

Thereafter, an October 2000 rating decision found clear and 
unmistakable error (CUE) in the December 1999 rating decision 
to determine that entitlement to SMC based upon loss of use 
of both feet was warranted under 38 U.S.C.A. § 1114(l)(1), 
effective September 1984.  Additionally, the RO noted that 
the veteran was entitled to SMC under 38 U.S.C.A. 
§ 1114(o)(2) for paraplegia with loss of use of both legs and 
loss of anal and bladder sphincter control from March 23, 
1998.  

A June 2001 rating decision found CUE again in the December 
1999 rating decision, and determined that SMC based upon loss 
of use of a creative organ was warranted under 38 U.S.C.A. 
§ 1114(k)(1), effective September 1984.  

In turn, the veteran disagreed with the effective date of 
March 23, 1998, for SMC at the (r)(1) level, which was 
originally established in the December 1999 rating.  The 
veteran's representative contended that VA has essentially 
conceded the issue on appeal given its wording of the 
veteran's service-connected disability in a June 2001 rating 
decision-"residuals of hydrocephalus with multiple nerve 
infarctions with weakness of both upper extremities and loss 
of use of both lower extremities and loss of anal and bladder 
sphincter control" (emphasis added), with a 100 percent 
rating effective September 11, 1984.  It appears that this 
latter decision added the italicized "loss of anal and 
bladder sphincter control" to a description of the veteran's 
service-connected disability; that is, prior rating decisions 
had not phrased the disability as such.  

The veteran's representative, however, has not cited any 
legal authority that supports a proposition that VA has the 
ability to concede matters on appeal to the Board via the 
RO's altered phrasing of a service-connected disability in a 
rating decision that was not the original rating decision 
granting the particular benefit.  Put another way, any 
subsequent clerical error does not vitiate or add to the 
legally established benefit set out in the December 1999 
rating decision.  

The veteran further contends that he is entitled to SMC at 
the (r)(1) level from 1984 because had had to rely on his 
spouse for all of his wants, needs, and responsibilities.  
Also, given the other grants of SMC back to 1984, in 
combination with the symptomatological impact of his service-
connected hydrocephalus from 1984, by definition he needed 
Aid and Attendance from 1984.   

It is again noted that the December 1999 rating decision 
assigned an effective date of March 23, 1998, for SMC at the 
(r)(1) level, from the date of initial claim.  The Board, 
however, in its January 2004 remand, acknowledged that the 
latter grant was premised upon a grant of service connection 
for residuals of hydrocephalus, which in turn was effective 
from September 1984.  Thus, the Board asked for a medical 
opinion to determine the date on which it was factually 
ascertainable that the veteran required aid and attendance 
and developed loss of anal and bladder control.

A review of the record shows that in June 1989, at The 
Methodist Hospital, the veteran reported that he worked part-
time for his brother at a Shell station though he had not 
been able to do much work.  In July 1989, urinary hesitancy 
and leakage caused a feeling of incomplete bladder emptying 
was noted.  

A February 1996 record from Tetsuo Ashizawa, M.D, noted 
urinary frequency.  

A February 1997 discharge summary from The Methodist Hospital 
indicated that the veteran had a long history of progressive 
neurological deficits, and that the veteran had been 
responding to intravenous steroid treatment.  An October 1997 
record indicated that the veteran's functional status prior 
to admission was that he was relatively independent at home 
with activities of daily living requiring some assistance for 
complex bathing tasks.  On discharge the veteran had met all 
physical therapy goals-he was independent with bed mobility, 
and modified independence with supine to sit.  He had FIM 
(functional independence measure) scores for grooming and 
hygiene of 6, upper extremity dressing of 6, lower extremity 
dressing of 5, and bathing 4.  At the time of discharge, the 
veteran met the goals of modified independence with toilet 
transfers and complete home exercise program with minimal 
cues.  

A February 19, 1998, Methodist Hospital record noted that the 
veteran was independent with home activities and activities 
of daily living, and needed minimal assistance with bathing.  
A February 20, 1998, note recounted a brief history of the 
veteran's current illness:  He had started dragging his right 
lower extremity in 1984, and a shunt had been installed with 
temporary symptomatic relief.  His symptoms had slowly 
progressed with weakness of the right side, and urgency of 
urination with occasional incontinence.  It was noted that 
for the past three weeks, he had been unable to ambulate 
effectively and he needed a walker or wheelchair for long 
distances.  

The veteran underwent several June 1998 VA examinations.  On 
June 15, an examiner stated that it was a firm belief that 
the veteran definitely needed the assistance of another 
person; he was housebound and therefore aid and attendance 
and housebound status should have been seriously considered.  
On June 20, the examiner noted that the veteran required 
assistance for all activities of daily living including 
dressing, feeding, and bathing himself.  He was currently 
only able to ambulate short distances with the use of a 
walker and was otherwise wheelchair dependent.  

Pursuant to the Board's January 2004 remand, the veteran 
underwent a July 2004 VA examination.  The examiner noted 
that the detailed medical history contained in the claims 
file was reviewed prior to assessment.  The examiner reported 
that the initial mention of the veteran's urinary dysfunction 
(frequency, incontinence) was in medical notes from 1984, and 
that there was no then-mention of bowel symptoms.  The 
veteran reported that he had had, in fact, bowel incontinence 
since 1987/1988.  The examiner provided an exhaustive review 
of the veteran's medical history including problems the 
veteran had had with his cervical spine, findings concerning 
his ability to ambulate, and the extent to which the veteran 
required supervision with dressing and bathing.  It was 
particularly noted that in 1998, the veteran showed moderate 
to severe right upper and lower extremity weakness with 
sensory deficits on the right face, arm, and leg, and upper 
motor neuron signs in the lower extremity, right greater than 
left.  The examiner stated that the veteran's neurologic 
status at that time suggested more dependence with his basic 
ADLs at that time.  After treatment with IV steroids and 
initial improving in right-sided weakness, the veteran had a 
progressive decline in strength.  An evaluation performed 
later in 1998 indicated that the veteran was barely able to 
ambulate using a walker, and for the most part, required the 
use of a wheelchair for any significant distances.  

The examiner further described manifestations of 
degeneration, and stated that the first clear evidence that 
the veteran had required help with all ADLs was mentioned in 
a June 20, 1998, evaluation.  The examiner concluded that it 
appeared the veteran's intermittent bladder incontinence 
began in 1984, and there was no mention of the date/year of 
development of bowel incontinence, but according to the 
veteran the bowel incontinence had begun in 1987/1988.  
Regarding the requirement for aid and attendance benefits, it 
appeared from his records that the veteran definitely 
required the aid and attendance regarding basic activities of 
daily living since 1998.  

This latter opinion is generally relied upon for several 
reasons:  It reflects thorough consideration of the veteran's 
medical history and draws conclusions from objective findings 
and observations provided by other medical professionals; it 
considers the seemingly complicated symptoms of the veteran's 
service-connected disability in relation to the veteran's 
subjective statements; and it identifies a particular time 
when it was objectively apparent that the veteran's health 
became such that he required aid and attendance for daily 
living activities.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

Also, the record lacks an equally probative and competent 
medical opinion to the contrary.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board may not 
base a decision on its own unsubstantiated medical 
conclusions).  It is noted that the evidence of record prior 
to the current effective date of March 23, 1998, does not 
reflect the criteria in 38 C.F.R. § 3.352, which is required 
for the (r)(1) rate.  That is, the veteran had not evidenced 
a complete inability to dress or undress himself, or to keep 
himself ordinarily clean and presentable as shown, for 
example, in a February 1997 private hospital record that gave 
the veteran sufficient FIM scores.  It was not identified 
before March 23, 1998, that the veteran had a consistent and 
sustained inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness, and though he experienced continence problems as 
mentioned above (as well as by various VA examiners), those 
incidence cannot be considered an "inability to attend to 
the wants of nature" as required by the regulation.  

The veteran has also referenced several letters from James E. 
Rose, M.D.:  In April 1985, Dr. Rose noted that it was 
necessary for the veteran's wife to travel with him, and in 
May 1985, it was noted that the veteran had "a severe ataxic 
gait making it necessary for him to stay in a wheelchair for 
the rest of his life."  Again, these referenced medical 
statements do not directly speak to the veteran's need for 
aid and attendance in daily living activities in terms of the 
criteria just mentioned.  

Given the recent VA opinion of record, and a review of the 
record, the Board finds that the evidence prior to the 
established effective date of March 23, 1998, does not 
reflect the criteria in 38 C.F.R. § 3.352(a), which are to be 
applied in deciding this case.  Meaning, it was not factually 
ascertainable prior to March 23, 1998, that an increase in 
disability had occurred to the extent anticipated by the 
preceding criteria.  See 38 C.F.R. § 3.400(o)(2).  

The Board does not have leeway in the face of the specific 
legal guidelines necessary for the higher level aid and 
attendance allowance earlier than March 23, 1998, and it 
cannot adjust an effective date in contravention of binding 
regulations.    

As such, the veteran's appeal cannot be granted for the 
reasons stated above.      


ORDER

An effective date earlier than March 23, 1998, for the grant 
of SMC under the provisions of 38 U.S.C.A. § 1114(r)(1), is 
denied.

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


